Title: To Alexander Hamilton from Benjamin Lincoln, 14 September 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston Sept. 14th. 1792

My knowledge of your wishes to support the manufactures of your Country will apologize I hope for the trouble of this Letter on the subject of tipes. Mr. Thomas of this State has it in contemplation to print the bible in two different small sizes. To do it on terms which will give him a profit among the importers he is under the [necessity] of importing tipes sufficient for the whole work before it can be compleated for they cannot do this as in other case set a part & break up the forms they must in order to save them selves set the whole & let the press stand untill the tipes are worn out. This will involve him in an expence of about ten thousand dollars the duties on which is an object. He wishes to know whether all circumstances considered they can be dispensed with. He wishes to procure the tipes of american manufactures but cannot do it.
